WISS, Judge
(concurring in part and in the result):
In light of no defense objection either to the evidence here challenged or to the military judge’s instructions concerning it, I join the majority in finding that appellant waived his complaint in this Court. Mil. R.Evid. 103(a)(1) and ROM 920(f) Manual for Courts-Martial, United States, 1984. Accordingly, I do not reach the merits of appellant’s claim that the evidence was inadmissible. I agree, as well, with the majority’s treatment and disposition of appellant’s petition for new trial.